            Case 3:20-cv-00829-VAB Document 47 Filed 10/26/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


 AURACLE HOMES, LLC; FD
 MANAGEMENT, LLC; BUCKLEY FARMS,
 LLC; ORANGE CAPITOL, LLC; 216 EAST                           Case No. 3:20-cv-00829-VAB
 MAIN STREET MERIDEN, LLC; BD
 PROPERTY HOLDINGS, LLC; PRIME
 MANAGEMENT, LLC; AND, HABERFELD                                       OCTOBER 26, 2020
 ENTERPRISES, LLC,
                                                                 PLAINTIFFS’ MOTION FOR
             Plaintiffs,                                          EXTENSION OF TIME

 v.

 NED LAMONT

             Defendant.



          The plaintiffs in the above-entitled action, pursuant to Local Rule 7(b), through counsel,

hereby requests an extension of time of thirty (30) days in which to file a brief responsive the

defendant’s October 5, 2020 Motion to Dismiss. In support of this motion, the plaintiffs

represent as follows:

      1. The defendant filed his Motion to Dismiss on October 5, 2020. (Doc. #44).

      2. The current deadline to file a responsive brief is October 26, 2020.

      3. The plaintiffs’ counsel are tied up with hearings and trials in other state and federal

         matters and need the additional time or properly respond to the defendant’s motion.

      4. This motion for extension of time was not filed at least three days before the original

         deadline because plaintiffs’ counsel was tied up in trial and hearing preparation and was

         unable to get this motion filed.




                                                   1
          Case 3:20-cv-00829-VAB Document 47 Filed 10/26/20 Page 2 of 3




    5. The undersigned plaintiffs’ counsel, Doug Dubitsky, contacted defendant’s counsel,

       Maria Rodriguez, via email, and she has authorized the undersigned to represent she has

       NO OBJECTION to this motion.

    6. This is the plaintiffs’ first motion for an extension of time regarding this deadline.



WHEREFORE, for good cause shown, the plaintiffs respectfully request a 30-day extension of

time, to and including November 26, 2020, in which to file a brief responsive to the defendant’s

Motion to Dismiss.

.

       Dated: OCTOBER 26, 2020                Respectfully submitted,

                                                 /s/Craig C. Fishbein
                                              Craig C. Fishbein, Esq. (ct25142)
                                              FISHBEIN LAW FIRM, LLC
                                              100 South Main Street
                                              P.O. Box 363
                                              Wallingford, Connecticut 06492
                                              E-mail: ccf@fishbeinlaw.com

                                                 /s/Doug Dubitsky
                                              Doug Dubitsky, Esq. (ct21558)
                                              LAW OFFICES OF DOUG DUBITSKY
                                              P.O. Box 70
                                              North Windham, CT 06256
                                              Email: doug@lawyer.com

                                                 /s/Cara Christine Pavalock-D’Amato
                                              Cara Christine Pavalock-D’Amato, Esq. (ct29967)
                                              LAW OFFICE OF CARA C. PAVALOCK
                                              17 Riverside Avenue
                                              Bristol, CT 06010
                                              Email: carapavalock@gmail.com

                                              Attorneys for the Plaintiffs




                                                 2
          Case 3:20-cv-00829-VAB Document 47 Filed 10/26/20 Page 3 of 3




                                       CERTIFICATION

I hereby certify that, on this date, a copy of the foregoing was filed electronically. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's electronic filing system.
Parties may access this filing through the Court's system.


       Dated: OCTOBER 26, 2020

                                                  /s/Doug Dubitsky
                                               Doug Dubitsky, Esq. (ct21558)
                                               LAW OFFICES OF DOUG DUBITSKY
                                               P.O. Box 70
                                               North Windham, CT 06256
                                               Email: doug@lawyer.com




                                                  3
